IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-80,716-01


                   EX PARTE RAYMOND V. RENTERIA, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                              CAUSE NO. 1395723-A
                         ST
               IN THE 351 DISTRICT COURT FROM HARRIS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of possession of cocaine more than one gram but less than four grams and sentenced to four years’

imprisonment. He did not appeal his conviction.

       After Applicant pleaded guilty and was sentenced, the lab report revealed that the actual

amount of cocaine was less than 1 gram.

       The trial court has determined that the lab report does show an amount less than 1 gram and
that Applicant has established he is entitled to relief. The State and the trial court both recommend

granting relief. Applicant is entitled to relief.

        Relief is granted. The judgment in Cause No. 1395723 in the 351st Judicial District Court

of Harris County is set aside, and Applicant is remanded to the Harris County Sheriff to answer the

charge against him. The trial court shall issue any necessary bench warrant within 10 days after the

mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 15, 2014
Do Not Publish